DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,120,164 and claims 1-17 of 10,410,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are within the claims of patents 11,120,164 and 10,410,016. Dependent claims are similar or obvious variations and rejected for the same reasons.


17/468881
16/535312
16/028373
1. A system for sharing data, comprising: 

a memory storing instructions; and 

one or more processors in communication with a storage device and configured to execute the instructions to perform operations comprising: 

receiving, from a client device, an instruction for sharing a designated digital asset stored in the storage device, the designated digital asset comprising an image; 




generating authentication information indicating an origin of the designated digital asset; 

























analyzing content of the designated digital asset to identify sensitive information, the analyzing comprising extracting a feature from the image; 










generating, based on the analysis of the content, a redacted version of the designated digital asset to obscure the feature in the image; and 




providing, to a designated recipient of the designated digital asset, the authentication information and the redacted version of the designated digital asset.
1. A system for sharing data, comprising: 

a memory storing instructions; and 

one or more processors in communication with a storage device and configured to execute the instructions to perform operations comprising: 

receiving, from a client device, an instruction for sharing a designated digital asset stored in the storage device, the designated digital asset comprising an image; 





determining a provenance of the designated digital asset based on metadata of the designated digital asset, the provenance of the designated digital asset including at least one of a source of the designated digital asset, a historical operation performed on the designated digital asset, or a chain of custody of the designated digital asset; 

generating authentication information indicating whether the digital asset is authentic based on the provenance of the designated digital asset, wherein the authentication information includes a digital signature of the designated digital asset; 


analyzing content of the designated digital asset to identify sensitive information, the analyzing comprising extracting a feature from the image to determine that the feature represents a face of a predetermined person; 







generating, based on the analysis of the content, a redacted version of the designated digital asset to obscure the feature in the image; and 




providing, to a designated recipient of the designated digital asset, the authentication information and the redacted version of the designated digital asset.
1. A system for sharing data, comprising: 

a memory storing instructions; and 

one or more processors in communication with a storage device and configured to execute the instructions to: 



receive, from a client device, an instruction for sharing a designated digital asset stored in the storage device; 

retrieve the designated digital asset from the storage device; 



determine a provenance of the designated digital asset based on metadata of the designated digital asset; 

generate authentication information indicating whether the digital asset is authentic based on the provenance of the designated digital asset; 


















analyze content of the designated digital asset to identify sensitive information in the designated digital asset, the analyzing comprising: recognizing data patterns of content in the designated digital asset, and identifying the sensitive information in the content of the designated digital asset based on the data patterns; 



generate, based on the analysis of the content, a redacted version of the designated digital asset by modifying content of the designated digital asset to alter the identified sensitive information; and 

provide, to a designated recipient of the digital asset, the redacted version of the designated digital asset and the generated authentication information.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the predetermined person" in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadasue, (US Publication No. 2009/0077168), and further in view of Ra et al., (US Publication No. 2016/001415), hereinafter “Ra”.

Regarding claim 1, Sadasue discloses
a memory storing instructions [Sadasue, figures 2 and 8]; and 
one or more processors in communication with a storage device [Sadasue, figures 2 and 8] and configured to execute the instructions to perform operations comprising: 
receiving, from a client device, an instruction for sharing a designated digital asset stored in the storage device, the designated digital asset comprising an image [Sadasue, paragraphs 64-67 and 73, figures 2, 8, 9, receiving the share request from the client; includes the image data, information indicative of the target client device with which the image data is to be shared]; 
generating authentication information indicating an origin of the designated digital asset [Sadasue, paragraphs 68-73, figures 2, 8, 9, encrypts the identifier assigned… and adds an encrypted character string… creating the permission message]; 
providing, to a designated recipient of the designated digital asset, the authentication information and the redacted version of the designated digital asset [Sadasue, figures 4 and 9, paragraphs 70-74, the client device receives the permission message, thereby acquiring a link to request the partial image data from the access control unit; The client device requests the partial image data].

Sadasue does not specifically disclose, however Ra teaches
analyzing content of the designated digital asset to identify sensitive information, the analyzing comprising extracting a feature from the image [Ra, paragraphs 57-59]; 
generating, based on the analysis of the content, a redacted version of the designated digital asset to obscure the feature in the image [Ra, paragraphs 57-59]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to analyze an image for sensitive information and obscure or otherwise cause parts of the image data to be unviewable in order to protect the privacy of an individual and provide security for the use of the image. 

Regarding claim 2, Sadasue-Ra further discloses
wherein extracting the feature from the image comprises extracting the feature using a facial recognition algorithm [Ra, paragraphs 56-57, detects all faces in the image using a facial detection algorithm].

Regarding claim 3, Sadasue-Ra further discloses
wherein the operations further comprise comparing the feature to a prestored feature associated with the predetermined person [Ra, paragraphs 56-57, detects all faces in the image using a facial detection algorithm; and then attempts to match the facial features of the subject received at step 340].

Regarding claim 4, Sadasue-Ra further discloses
wherein generating the redacted version of the designated digital asset comprises obscuring a representation of a face of the predetermined person in the image [Ra, paragraphs 57-59, obscure the image of the subject’s face].

Regarding claim 5, Sadasue-Ra further discloses
wherein the origin is determined based on metadata of the designated digital asset, the origin of the designated digital asset including at least one of a source of the designated digital asset, a historical operation performed on the designated digital asset, or a chain of custody of the designated digital asset [Sadasue, figures 4 and 9, paragraphs 70-74, the client device receives the permission message, thereby acquiring a link to request the partial image data from the access control unit; The client device requests the partial image data].

Regarding claim 6, Sadasue-Ra further discloses
wherein the authentication information includes a digital signature of the designated digital asset [Ra, paragraph 41].

Regarding claim 7, Sadasue-Ra further discloses
wherein the operations further comprise providing for display, to the client device, a preview of the redacted version [Sadasue, figures 4 and 9, paragraphs 70-74, the client device receives the permission message, thereby acquiring a link to request the partial image data from the access control unit; The client device requests the partial image data].

Regarding claim 10, Sadasue-Ra further discloses
receiving, from a client device, an instruction for uploading a designated digital asset, the designated digital asset comprising an image [Sadasue, paragraphs 64-67 and 73, figures 2, 8, 9, receiving the share request from the client; includes the image data, information indicative of the target client device with which the image data is to be shared]; 
determining an origin of the designated digital asset based on metadata of the designated digital asset [Sadasue, figures 4 and 9, paragraphs 70-74, the client device receives the permission message, thereby acquiring a link to request the partial image data from the access control unit; The client device requests the partial image data]; 
generating authentication information indicating the origin of the designated digital asset [Sadasue, paragraphs 68-73, figures 2, 8, 9, encrypts the identifier assigned… and adds an encrypted character string… creating the permission message]; 
determining a feature extracted from the image that represents sensitive information [Ra, paragraphs 57-59]; 
generating a redacted version of the designated digital asset to obscure the feature in the image [Ra, paragraphs 57-59]; and 
storing, in a storage device, the authentication information and the redacted version of the designated digital asset t [Sadasue, figures 4 and 9, paragraphs 70-74, the client device receives the permission message, thereby acquiring a link to request the partial image data from the access control unit; The client device requests the partial image data].

Regarding claim 11, Sadasue-Ra further discloses
wherein the feature is extracted from the image using a facial recognition algorithm [Ra, paragraphs 56-57, detects all faces in the image using a facial detection algorithm].

Regarding claim 12, Sadasue-Ra further discloses
determining that the feature represents the face of the predetermined person by comparing the feature to a stored feature associated with the predetermined person [Ra, paragraphs 56-57, detects all faces in the image using a facial detection algorithm; and then attempts to match the facial features of the subject received at step 340].

Regarding claim 13, Sadasue-Ra further discloses
wherein generating the redacted version of the designated digital asset comprises obscuring a representation of the face of the predetermined person in the image [Ra, paragraphs 57-59, obscure the image of the subject’s face].

Regarding claim 14, Sadasue-Ra further discloses
wherein determining the origin comprises determining a provenance of the designated digital asset based on metadata of the designated digital asset [Sadasue, figures 4 and 9, paragraphs 70-74, the client device receives the permission message, thereby acquiring a link to request the partial image data from the access control unit; The client device requests the partial image data].

Regarding claim 15, Sadasue-Ra further discloses
wherein the provenance of the designated digital asset includes a source of the designated digital asset, a historical operation performed on the designated digital asset, or a chain of custody of the designated digital asset [Sadasue, figures 4 and 9, paragraphs 70-74, the client device receives the permission message, thereby acquiring a link to request the partial image data from the access control unit; The client device requests the partial image data].

Regarding claim 16, Sadasue-Ra further discloses
wherein the authentication information comprises at least one of an authentication certificate, a digital signature, or an authentication report [Ra, paragraph 41].

Regarding claim 17, Sadasue-Ra further discloses
further comprising providing for display, to the client device, a preview of the redacted version [Sadasue, figures 4 and 9, paragraphs 70-74, the client device receives the permission message, thereby acquiring a link to request the partial image data from the access control unit; The client device requests the partial image data].

Regarding claim 20, Sadasue-Ra further discloses
a memory storing instructions [Sadasue, figures 2 and 8]; and 
one or more processors in communication with a storage device and configured to execute the instructions to perform operations comprising: 
receiving an instruction for sharing a designated digital asset, the designated digital asset comprising an image [Sadasue, paragraphs 64-67 and 73, figures 2, 8, 9, receiving the share request from the client; includes the image data, information indicative of the target client device with which the image data is to be shared]; 
determining an origin of the designated digital asset based on metadata of the designated digital asset [Sadasue, figures 4 and 9, paragraphs 70-74, the client device receives the permission message, thereby acquiring a link to request the partial image data from the access control unit; The client device requests the partial image data]; 
generating authentication information indicating whether the digital asset is authentic based on the origin of the designated digital asset [Sadasue, paragraphs 68-73, figures 2, 8, 9, encrypts the identifier assigned… and adds an encrypted character string… creating the permission message]; 
determining origin information of the designated digital asset [Sadasue, figures 4 and 9, paragraphs 70-74, the client device receives the permission message, thereby acquiring a link to request the partial image data from the access control unit; The client device requests the partial image data]; 
determining a feature extracted from the image [Ra, paragraphs 57-59]; 
generating a redacted version of the designated digital asset to obscure a representation of a person in the image [Ra, paragraphs 57-59]; and 
providing, to a designated recipient of the designated digital asset, the authentication information and the redacted version of the designated digital asset and the provenance information [Sadasue, figures 4 and 9, paragraphs 70-74, the client device receives the permission message, thereby acquiring a link to request the partial image data from the access control unit; The client device requests the partial image data].

Claim(s) 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadasue-Ra as applied to claims 7 and 17 above, and further in view of Marra et al., (US Publication No. 2014/0281847), hereinafter “Marra”.

Regarding claims 8 and 18, Sadasue-Ra does not specifically disclose, however Marra teaches
wherein the operations further comprise: receiving, from the client device, user feedback associated with the preview of the redacted version [Marra, paragraph 36]; and updating the redacted version of the designated digital asset based on the received user feedback [Marra, paragraph 36].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include users feedback related to the image in order to modify or update the image or make other necessary changes in order to ensure the security of the users and associated data.

Regarding claims 9 and 19, Sadasue-Ra-Marra further discloses
wherein the user feedback includes digital annotations on the preview of the redacted version [Marra, paragraph 36].

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William J. Goodchild/Primary Examiner, Art Unit 2433